DETAILED ACTION
1.	It is initially noted that Applicant’s arguments in the response filed on May 10, 2021 are persuasive.  An alternative restriction has been set forth below.  
Election/Restriction
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 11 and 13, drawn to a ply and associated tire formed with metallic monofilaments that are substantially parallel relative to one another and to the main direction of the ply.
Group II, claim(s) 12 and 14, drawn to a ply and associated tire formed with metallic monofilaments that are substantially parallel to one another and make an angle of between 10 degrees and 40 degrees with the main direction of the ply.
Group III, claim(s) 15-20, drawn to a process of manufacturing a ply formed with a polymer matrix and metallic monofilaments that are substantially parallel relative to one another and to the main direction of the ply.
Group IV, claim(s) 21, drawn to a process of manufacturing a ply comprising cutting a plurality of strips such that the metallic monofilaments make an angle of between 10 degrees and 40 degrees with the main direction of the strip.

Inventions I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a tire formed with metallic monofilaments having alternating torsional elastic deformations within specific ranges, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Komatsuki (JP 8-295102) and further in view of Yamagami (US 6,273,161) or alternatively Yamagami (US 6,273,161) and further in view of Komatsuki.  
As best depicted in Figure 2, Komatsuki is directed to a tire construction comprising a pair of belt plies 7A,7B, wherein said plies are formed with axially spaced apart steel monofilaments 11,12.  These monofilaments are seen to be “substantially” parallel to one another.  More particularly, a twist direction of adjacent monofilaments is alternated.  In such an instance, though, Komatsuki is silent with respect to the torsional elastic deformation.  Yamagami, on the other hand, states that round steel monofilaments are generally formed with a kill or torsional elastic deformation between 1 and 5 rotations per 6 m (Column 2, Lines 9+ and Column 12, Lines 45-51).  This corresponds with values between approximately 1.7 turns per m and 8.3 turns per meter.  Essentially, two-thirds of common or general steel monofilaments exhibit a deformation in accordance to the claimed invention (those values between 1.7 and 6).  It is further noted that any twisting in Komatsuki can be extremely small (pitch can be as large as 14 mm and height can be as small as 1/45 times the pitch) (Abstract).  This twisting would not be expected to change the torsional elastic deformation from a common value of 1.7 turns per m, for example, to a value that exceeds 6 .
5.	A telephone call was made to Elizabeth Holowacz on November 16, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 18, 2021